DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification includes claims numbers.  These should be deleted since claims numbers and claim limitations can change during prosecution.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kuraray (JP 2007-236863).
Kuraray teaches a cleaning sheet comprising an embossed part (1) in which the sheet is compressed in a thickness direction.  There is an outer fiber layer (composite sheet of short fiber web; paragraph 0010) and an inner fiber layer (fiber sheet base material; paragraph 0010) sandwiched between the outer fiber layers.  The fibers of the layers are entangled in boundary areas between the outer fiber layers and the inner fiber layer (paragraph 0019).
With regards to claim 10, there is a non-embossed part in which the embossed part is not disposed (portions between 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 7-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuraray (JP ‘863) in view of Yamada (WO 2016035767).
Kuraray teaches all the essential elements of the claimed invention however fails to teach that the embossed part comprises a raised emboss and a sunken emboss (claim 7) that alternate in both a long and short direction of the cleaning sheet (claim 9 and 11) wherein the raised emboss has a first and second part and the sunken emboss has a first and second part (claim 8).
Yamada teaches a cleaning sheet with a first and second outer layer (52, 53) and an inner layer (55) between the outer layers.  There are embossed parts, wherein there are raised (2) and sunken (3) embossments (claim 7).  The raised embossments have a first raised part and a second raised part (figure 3) and the sunken embossments have a first sunken part and a second sunken part (figure 3) (claim 8).  The raised and sunken embossments alternate in both a long and short direction of the rectangular cleaning sheet (figure 1) (claim 9, 11).  The cleaning sheet also comprises non-embossed parts that are located between the embossments (portion between 2 and 3 in figure 1) (claim 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuraray cleaning sheet so that it is rectangular with embossments as taught by Yamada to allow for better collection of debris when cleaning.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723